Van Brunt, P. J.
The application for order of reference must be denied. The service by publication is entirely insufficient. The order was granted upon the affidavit of the plaintiff alone, with no other proof of non-residence, or removal from the state. As the plaintiff would not be permitted to serve the summons personally, certainly an order of publication should not be granted solely upon his affidavits. Such a procedure would open the door to the grossest fraud. The papers are defective in other particulars, which, however, it is not necessary to notice.